Strahan, C. J.,
delivered the opinion of the court.
But a single question is presented by this appeal, and that is, whether or not the circuit court had power to make the order enlarging the time for filing the transcript. Hill’s Code, § 2125, provides: “On or before the first day of the term of the circuit court next following the allowance of the appeal, the appellant must file with the clerk of such circuit court a transcript of the cause,” etc. The requirement is imperative, and a compliance with the statute was essential to give the circuit court jurisdiction of the cause. No doubt, as appears from the transcript, the appellant was hindered in the prosecution of the appeal by circumstances over which he had no control; and if the circuit court had the power, its order enlarging the time was proper, but no provision of the statute conferring such power has been brought to our notice, and we know of none. 1 Am. & Eng. Ency. of Law, 621.
We think the circuit court did not err in dismissing the appeal, and its judgment must be affirmed.